DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Reasons for Allowance
Claims 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a p-type back gate; an n-type buried layer over the p-type back gate; a p-type buried layer over the n-type buried layer; a n-type drift region in the p-type buried layer; a first p-type channel in the n-type drift region; a n-type channel in the n-type drift region; a second p-type channel in the p-type buried layer and spaced from the n-type drift region; and deep trenches extending from the p-type back gate to a contact surface of the PNP device.”

Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the active switch comprises: a p-type back gate; an n-type buried layer over the p-type back gate; a p-type buried layer over the n-type buried layer; a n-type well region in the p-type buried layer; a first n-type channel in the n-type well region; a second n-type channel in the p-type buried layer, 

Claims 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a p-type back gate; an n-type buried layer over the p-type back gate; a p-type buried layer over the n-type buried layer; a n-type drift region in the p-type buried layer; a first p-type channel in the n-type drift region; a n-type channel in the n-type drift region; a second p-type channel in the p-type buried layer and spaced from the n-type drift region; and deep trenches extending from the p-type back gate to a contact surface of the PNP device.”

Claims 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the active switch comprises: a p-type back gate; an n-type buried layer over the p-type back gate; a p-type buried layer over the n-type buried layer; a n-type well region in the p-type buried layer; a first n-type channel in the n-type well region; a second n-type channel in the p-type buried layer, wherein the second n-type channel is spaced from the n-type well region; a p-type 

Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the PNP device comprises: a p-type back gate; an n-type buried layer over the p-type back gate; a p-type buried layer over the n-type buried layer; a n-type drift region in the p-type buried layer; a first p-type channel in the n-type drift region; a n-type channel in the n-type drift region; a second p-type channel in the p-type buried layer and spaced from the n-type drift region; deep trenches extending from the p-type back gate to a contact surface of the PNP device; an anode electrode at the contact surface of the PNP device and coupled to: 1) the p-type back gate through a conductive path of the deep trenches; 2) the second p-type channel; and 3) the internal ground node of the device circuitry; and a cathode electrode at the contact surface of the PNP device and coupled to: 1) the first p-type channel; 2) the n-type channel; 3) the n-type buried layer; and 4) a loop ground terminal.”

Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the active switch comprises: a p-type 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839